Exhibit 10.1





RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
JASON INDUSTRIES, INC. 2014 OMNIBUS INCENTIVE PLAN
(ROIC-Vesting With Stock Payment)
* * * * *


Participant: ____________________________________                            


Grant Date: ____________________________________                            


Target Number of ROIC-Vesting Restricted Stock Units Granted: _________________


* * * * *


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Jason Industries,
Inc. (f/k/a/ Quinpario Acquisition Corp.), a corporation organized in the State
of Delaware (the “Company”), and the Participant specified above, pursuant to
the Jason Industries, Inc. 2014 Omnibus Incentive Plan, as amended from time to
time (the “Plan”).


WHEREAS, the Company believes it to be in the best interests of the Company and
its stockholders for Participant to obtain or increase the Participant’s
equity-based interest in the Company in order to strengthen the mutuality of
interests between the Participant and the Company’s stockholders; and


WHEREAS, the Committee and the Board have authorized this grant of restricted
stock units (“RSUs”) relating to shares of the Common Stock of the Company.


NOW, THEREFORE, in consideration of the mutual covenants and promises herein set
forth, the parties mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
to the terms and provisions of the Plan, which terms and provisions are made a
part of and incorporated in this Agreement as if they were each expressly set
forth herein. Any capitalized term not defined in this Agreement shall have the
meaning as set forth in the Plan. The Participant hereby acknowledges that the
Participant has received a copy of the Plan and has read the Plan carefully and
fully understands its contents. In the event of any conflict between the terms
of this Agreement and the terms of the Plan, the terms of the Plan shall
control.


2.Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Target
ROIC-Vesting RSUs specified above, subject to the vesting criteria set forth in
Section 3 below. Except as otherwise provided by the Plan, the Participant
agrees and understands that nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason, and
no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of the shares of Common Stock
underlying the RSUs, except as otherwise specifically provided for in the Plan
or this Agreement.



1

--------------------------------------------------------------------------------


3.Vesting.


(a)ROIC-Vesting. The RSUs shall become vested based upon the Company’s
achievement of Average ROIC relative to the Target ROIC for the period beginning
______________and ending on _____________ (the “Measurement Period”), as
follows, provided that the Participant has not incurred a Termination of
Employment prior to the last day of the Measurement Period:
Achievement of Average ROIC relative
to Target ROIC
Vested Percentage of
ROIC-Vesting RSUs
Less than ___%
___% of RSUs
__% (Threshold)
___% of Target RSUs
____% (Target)
____% of Target RSUs
___% and above (Maximum)
___% of Target RSUs

If the actual Average ROIC achieved for the Measurement Period is between
Threshold and Target or between Target and Maximum in the table above, then the
vested percentage of ROIC-Vesting RSUs shall be determined using linear
interpolation between the two applicable vested percentages. For example, if the
actual Average ROIC achieved is equal to ____% of the Target ROIC then ___% of
Target Number of ROIC-Vesting RSUs shall vest. The Company will provide a
supplemental communication to the Participant setting forth the Target ROIC
goals for the Measurement Period.
“Average ROIC” shall mean ___________________________________.
The foregoing provisions of this Section 3(a) are subject to the provisions of
Sections 3(b) through 3(f) hereof.


(b)Termination in Connection with a Change in Control. Notwithstanding the
foregoing, in the event of the Participant’s Termination of Employment (i) by
the Company without Cause, (ii) by voluntary resignation by the Participant with
Good Reason, or (iii) due to the Participant’s death or Disability, in each
case, during the period beginning ninety (90) days prior to the consummation of
a Change in Control and ending two years following the date of consummation of a
Change in Control, then any unvested RSUs that would have been forfeited on the
date of the Participant’s Termination of Employment shall become fully vested at
100% of Target RSUs, as of the date of such Termination of Employment (or if the
termination occurs prior to a Change in Control, on the date of the Change in
Control), and the remaining RSUs shall be forfeited. For purposes of this
Agreement, “Good Reason” means the occurrence of any of the following events,
without the Participant’s advance written consent: (i) any reduction in the
Participant’s base salary; (ii) any reduction in the Participant’s percentage of
base salary available as incentive compensation or bonus opportunity, unless
such reduction occurs in connection with a corresponding increase in base
salary; (iii) a good faith determination by the Participant that there has been
a material adverse change in the Participant’s working conditions or status with
the Company or an Affiliate, including but not limited to (A) a significant
negative change in the nature or scope of the Participant’s authority, powers,
functions, duties or responsibilities, or (B) a significant reduction in the
level of support services, staff, secretarial and other assistance, office space
and accoutrements, or (C) a significant reduction in the authority, duties or
responsibilities of the supervisor to whom the Participant is required to
report; or (iv) the relocation of the Participant’s principal place of
employment to a location more than fifty (50) miles from the Participant’s
then-current principal place of employment with the Company or an Affiliate.
Notwithstanding the foregoing, a Participant’s termination shall not be
considered to have occurred for “Good Reason” unless (A) within ninety (90) days
following the occurrence of one of the events listed above the Participant
provides written notice to the Company setting forth the specific event
constituting Good Reason, (B) the Company fails to

2

--------------------------------------------------------------------------------


remedy the event constituting Good Reason within thirty (30) days following its
receipt of the Participant’s notice, and (C) the Participant actually terminates
his or her employment with the Company and its Affiliates within thirty (30)
days following the end of the Company’s remedy period.


(c)Involuntary Termination Without Cause; Voluntary Resignation For Good Reason.
Subject to Section 3(b), if the Participant incurs a Termination of Employment
by the Company without Cause or there is a voluntary Termination of Employment
by the Participant with Good Reason, then a pro-rated portion of the
ROIC-Vesting RSUs (determined by multiplying the number of such ROIC-Vesting
RSUs by a fraction, the numerator of which is the number of days during the
period beginning on the Grant Date and ending on the date of Termination and the
denominator of which is 1,095) shall continue to be eligible to vest in
accordance with the achievement of the vesting conditions set forth in Section
3(a) hereof.


(d)Termination by Death or Disability. Subject to Section 3(b), if the
Participant’s Termination of Employment is due to the Participant’s death or
Disability, then a pro-rated portion of the ROIC-Vesting RSUs (determined by
multiplying the number of such ROIC-Vesting RSUs by a fraction, the numerator of
which is the number of days during the period beginning on the Grant Date and
ending on the date of Termination and the denominator of which is 1,095) shall
continue to be eligible to vest in accordance with the achievement of the
vesting conditions set forth in Section 3(a) hereof.


(e)Voluntary Resignation. If the Participant’s Termination of Employment is
voluntary other than with Good Reason, all RSUs that are held by such
Participant that are unvested shall terminate and expire as of the date of such
Participant’s Termination.


(f)Termination for Cause. If the Participant’s Termination (i) is for Cause or
(ii) is a voluntary Termination (as provided in Section 3(e)) after the
occurrence of an event that is then grounds for a Termination for Cause, then
all of the ROIC-Vesting RSUs, whether vested or not vested, that are held by
such Participant shall thereupon be forfeited and cancelled for no value without
any consideration as of the date of such Termination.


(g)Termination of Unvested RSUs; Forfeiture. Any portion of the RSUs that does
not become vested in accordance with the provisions of this Section 3 shall be
automatically forfeited and cancelled for no value without any consideration
being paid therefor and otherwise without any further action of the Company
whatsoever.


4.Delivery of Shares. The Company shall issue to the Participant the number of
shares of Common Stock, free and clear of all restrictions (other than as may
apply under Section 9) that correspond to the number of RSUs that have become so
vested on the applicable vesting date as follows: (a) as soon as
administratively practicable after the Committee certifies the extent of
achievement of the RIOC goals, but in no event later than the March 15
immediately following the end of the Measurement Period, or (b) as soon as
administratively practicable (but not more than thirty (30) days) after the RSUs
vest pursuant to Section 3(b) or 3(c).


5.Dividends; Rights as Stockholder. Cash dividends paid (for dividend record
dates occurring during the period from the Grant Date to the date Shares are
issued hereunder pursuant to Section 4) on shares of Common Stock issuable
hereunder shall be credited to a dividend book entry account on behalf of the
Participant with respect to each RSU granted to the Participant, provided that
such cash dividends shall not be deemed to be reinvested in shares of Common
Stock and shall be held uninvested and without

3

--------------------------------------------------------------------------------


interest and paid in cash at the same time that the shares of Common Stock
underlying the RSUs are delivered to the Participant in accordance with the
provisions hereof. Stock dividends on shares of Common Stock shall be credited
to a dividend book entry account on behalf of the Participant with respect to
each RSU granted to the Participant, provided that such stock dividends shall be
paid in shares of Common Stock at the same time that the shares of Common Stock
underlying the RSUs are delivered to the Participant in accordance with the
provisions hereof. For the sake of clarity, in the event any portion of the
unvested RSUs is forfeited and cancelled in accordance with this Agreement or
the Plan, any accrued dividends on shares of Common Stock underlying such
forfeited RSUs shall be automatically forfeited for no value without any
consideration being paid therefor and otherwise without any further action of
the Company whatsoever. Except as otherwise provided herein, the Participant
shall have no rights as a stockholder with respect to any shares of Common Stock
underlying any RSU unless and until the Participant has become the holder of
record of such shares.


6.Non-Transferability. No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, unless
and until payment is made in respect of vested RSUs in accordance with the
provisions hereof and the Participant has become the holder of record of shares
of Common Stock issuable hereunder.


7.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.


8.Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA obligations) which the
Company, in its sole discretion, deems necessary to be withheld or remitted to
comply with the Code and/or any other applicable law, rule or regulation with
respect to the RSUs and, if the Participant fails to do so, the Company may
otherwise refuse to issue or transfer any shares of Common Stock otherwise
required to be issued pursuant to this Agreement. The foregoing provisions of
this Section 8 to the contrary notwithstanding, the Participant may direct the
Company to satisfy any such required withholding obligation with regard to the
Participant by reducing the amount of cash or shares of Common Stock, having an
aggregate Fair Market Value equal to the statutory minimum withholding
obligation, otherwise deliverable to the Participant pursuant to Section 4.


9.Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Common Stock issued pursuant to this Agreement, or may
enter stop transfer orders consistent with the foregoing in the case of shares
represented by book entry. The Participant shall, at the request of the Company,
promptly present to the Company any and all certificates representing shares of
Common Stock acquired pursuant to this Agreement in the possession of the
Participant in order to carry out the provisions of this Section 9.


10.Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:



4

--------------------------------------------------------------------------------


(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 10.


(b)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Common Stock issued hereunder may be sold only
in compliance with Rule 144.


(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 are complied with, and (ii) any sale of the shares of
Common Stock issuable hereunder may be made only in limited amounts in
accordance with the terms and conditions of Rule 144.


11.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right to modify or amend this
Agreement to the extent permitted by the Plan.


12.Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on the payroll files with the Company.


13.No Right to Employment. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.


14.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.


15.Compliance with Laws. The grant of RSUs and the issuance of shares of Common
Stock hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule regulation or exchange
requirement applicable thereto. The Company shall not be obligated to issue the
RSUs or any shares of Common Stock pursuant to this Agreement if any such
issuance would violate any such requirements; provided, in such event as the
Company is prohibited from issuing shares of Common Stock, the Company shall pay
to the Participant (unless otherwise prohibited by law), within thirty (30) days
following the date of vesting of RSUs, cash in an amount equal to the aggregate
Fair Market Value of shares of Common Stock represented by such vested RSUs. As
a condition to the

5

--------------------------------------------------------------------------------


settlement of the RSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.


16.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns and the Participant and the Participant’s heirs, executors,
administrators, legal representatives and permitted assigns. The Participant
shall not assign (except in accordance with Section 6 hereof) any part of this
Agreement without the prior express written consent of the Company.


17.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.


18.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.


19.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.


20.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


21.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time in accordance with the terms
thereof as in effect on the Grant Date and not inconsistent with the provisions
of Section 11 hereof; (b) the award of RSUs made under this Agreement is
completely independent of any other award or grant and is made at the sole
discretion of the Company; (c) no past grants or awards (including, without
limitation, the RSUs awarded hereunder) give the Participant any right to any
grants or awards in the future whatsoever; and (d) any benefits granted under
this Agreement are not part of the Participant’s ordinary salary, and shall not
be considered as part of such salary in the event of severance, redundancy or
resignation.


* * * * *






    

6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


JASON INDUSTRIES, INC.






By: ____________________                        


Name: __________________                        


Title: ___________________                        






PARTICIPANT






_____________________________    


Name: __________________    





7